
	
		III
		112th CONGRESS
		1st Session
		S. RES. 195
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2011
			Mr. Brown of
			 Massachusetts (for himself and Mr.
			 Kerry) submitted the following resolution; which was considered and
			 agreed to
		
		RESOLUTION
		Commemorating the 150th anniversary of the
		  founding of the Massachusetts Institute of Technology in Cambridge,
		  Massachusetts.
	
	
		Whereas when the Massachusetts Institute of Technology
			 (referred to in this preamble as MIT) was founded by William
			 Barton Rogers, on April 10, 1861, the doors to a powerful new institution for
			 education, discovery, and technological advancement were opened;
		Whereas the commitment of MIT to innovation and the
			 entrepreneurial spirit has trained innovators and delivered groundbreaking
			 technologies that have significantly contributed to the fields of computing,
			 molecular biology, sustainable development, biomedicine, new media, energy, and
			 the environment;
		Whereas there are an estimated 6,900 companies founded by
			 MIT alumni in the State of Massachusetts alone, which have earned worldwide
			 sales of approximately $164,000,000,000 and represent 26 percent of total sales
			 made by Massachusetts companies;
		Whereas the distinguished living alumni of MIT have
			 founded approximately 25,800 companies that, as of 2011, provide jobs for
			 approximately 3,300,000 people around the world and earn $2,200,000,000,000 in
			 annual sales;
		Whereas MIT has many notable alumni and professors who
			 have contributed to leading research and development efforts, including 76
			 Nobel Prize recipients and astronauts who have flown more than
			 1/3 of the manned spaceflights of the United
			 States;
		Whereas MIT engineers and researchers have pioneered
			 countless innovations, including the creation of random-access magnetic-core
			 memory (commonly known as RAM), which led to the digital
			 revolution, the mapping of the human genome, the creation of GPS navigation
			 technology, and the engineering of the computers that landed Americans on the
			 moon;
		Whereas MIT biomedical researchers remain at the forefront
			 of many fields and have contributed years of key advancements, such as the
			 first chemical synthesis of penicillin, the invention of heart stents, and the
			 mapping of molecular defects to produce the first targeted therapies for cancer
			 treatment; and
		Whereas MIT has excelled as a world-renowned pioneer that
			 promotes science and engineering education, economic growth, scientific
			 breakthroughs, and technological advancement in the State of Massachusetts and
			 throughout the world: Now, therefore, be it
		
	
		That the Senate—
			(1)commemorates the
			 150th anniversary of the founding of the Massachusetts Institute of Technology
			 in Cambridge, Massachusetts; and
			(2)honors the
			 outstanding contributions made by the alumni, professors, and staff of the
			 Massachusetts Institute of Technology throughout the past 150 years, including
			 the efforts supported by the Massachusetts Institute of Technology that have
			 spurred the industrial progress of the United States through innovation.
			
